UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6122


WILLIAM T. KEMPH,

                Plaintiff - Appellant,

          v.

W. F. BROWN, Detective; TOWN OF VINTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00430-GEC)


Submitted:   May 30, 2013                     Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Timothy Kemph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                William    Timothy   Kemph       appeals   the    district    court’s

orders dismissing without prejudice as legally frivolous his 42

U.S.C. § 1983 (2006) complaint, ∗ see 28 U.S.C. §§ 1915A(b)(1),

1367(c) (2006), and denying his Fed. R. Civ. P. 59(e) motion.

We   have       reviewed    the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Kemph v. Brown, No. 7:12-cv-00430-GEC (W.D. Va. Nov. 8,

2012; Jan. 4, 2013).           We dispense with oral argument because the

facts     and    legal     contentions     are    adequately     presented     in   the

materials        before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                              AFFIRMED




      ∗
       We conclude that the order is final and appealable as no
amendment to the complaint could cure the defects identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                            2